Citation Nr: 0704100	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  99-04 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
February 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which denied service connection for PTSD.  The RO confirmed 
this rating in March 1999.  In January 2000, the veteran 
testified at an RO hearing.  

The Board remanded this case for a VCAA letter in October 
2003, and in June 2006, for a Board hearing.  The veteran 
testified before the undersigned Acting Veterans Law Judge at 
a Board videoconference hearing at the RO in November 2006.  
A copy of the transcript of that hearing is of record.  Some 
sections of the hearing transcript are noted to be inaudible.  
The Acting Veterans Law Judge who presided over the hearing, 
however, took detailed notes of the veteran's testimony, 
which are adequate to supplement the missing testimony in the 
transcript.  Therefore, the veteran is not prejudiced by the 
Board using the current hearing transcript and notes in 
making any determinations in this case.

The veteran also submitted a VA-Form 9, appealing increased 
rating claims for a low back condition and chronic sinusitis 
in October 1999.  In January 2005, however, the veteran 
indicated in writing that he wished to withdraw these pending 
appeals.  For this reason, the Board is without jurisdiction 
to consider the merits of the increased rating claims for a 
low back condition and chronic sinusitis; and the claims are 
dismissed.  38 U.S.C.A. § 7105 (West Supp. 2005); 38 C.F.R. 
§§ 20.202, 20.204 (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The veteran has submitted numerous statements and testimony 
regarding his claimed in-service stressors that occurred 
while he was stationed at the An Hoa Base in Vietnam.  He 
mentioned that he was in an accident on a semi.  He also 
stated that in June 1969, he came under fire going over 
Liberty Bridge and that one of the vehicles in front of him 
was hit.  He further noted that he came under small arms and 
mortar fire in September 1969 and that three friends were 
killed, including "Bronce Golden".  He noted that his unit 
was hit by rockets three to four times a week in the "Rocket 
Pocket" and that he would have to run out of barracks, when 
they were under fire at night.  Specifically, he indicated 
that in December 1969, he was hit with shrapnel, as he was 
running trying to get back to his bunker and dove into a 
ditch.  He recalled receiving treatment at Red Beach, Chu 
Lai.   

Personnel records confirm that the veteran participated in 
Operations Against Communist (VC and NVA) Forces in the LSU 
#1 An Hoa Area Republic of Vietnam from June 10, 1969 to 
December 19, 1969.  Personnel records also show he was 
attached to H&S Co. FLSG-A 3d Serv.Bn., FLC from June 10, 
1969 to June 30, 1969; Sup.Co., FLSG-A 3d Serv.Bn., FLC from 
July 1, 1969 to November 7, 1969; and Sup.Co., FLSG B, 1st 
Serv.Bn., FLC from November 8, 1969 to December 19, 1969.  
His DD-Form 214 further represents that he earned, in 
pertinent part, the Vietnam Service Medal w/ 1*.

The RO attempted to verify the veteran's stressor statements 
with the U.S. Marine Corps in July 1997, indicating that the 
veteran reported being under rocket attack while attached to 
the 1st BTN 5th Marines in January, April or May, August, 
September, and December 1969.  The Head of the Record 
Correspondence Section of the Personnel Management Support 
Branch of the Marine Corps responded in August 1997 that a 
search of the unit diaries of Rations Company, Support 
Battalion for August, September, and December 1969 did not 
show any casualties or injuries and that the veteran was in 
Camp Pendleton, California from January 11 to February 19, 
1969.  The Marine Corps suggested contacting the Marine Corps 
Historical Center for other information concerning the 
veteran's unit.  

The RO later obtained the command chronologies submitted by 
the 1st Marine Division (Rein) FMF, 5th Marines for the period 
from September 1 to September 30, 1969, which noted that the 
1st Battalion, 5th Marines participated in unnamed operations 
in the Liberty Bridge area to seek out and destroy and 
capture enemy forces, etc., from September 1 to September 13, 
1969.  The National Personnel Records Center responded in 
January 2001 that there were no active duty clinical records 
from December 1, 1969 to December 15, 1969 at the 27th 
Surgical Hospital in Chu Lai, Republic of Vietnam.  

The service medical records confirmed that the veteran was 
involved in an auto accident in service in June 1969; but the 
post-service diagnoses of PTSD only have been related to the 
uncorroborated stressors.

It appears that VA has made extensive efforts to try to 
verify the veteran's stressors.  Based on careful review, 
however, it is unclear whether the correct unit records for 
the applicable dates have been searched.  Specifically, the 
veteran was attached to the H&S Co. FLSG-A 3d Serv.Bn. FLC; 
Sup.Co. FLSG-A 3d Serv.Bn. FLC; and Sup.Co. FLSG B 1st 
Serv.Bn. FLC for the applicable time periods.  The search 
requested by the RO was for the 1st Battalion, 5th Marines; 
and the Marine Corps searched for records for the Rations 
Company, Support Battalion.  The dates used by the Marine 
Corps also do not encompass June 1969.  Therefore, additional 
efforts should be made to corroborate the veteran's claimed 
stressors, with both the Marine Corps and the Marine Corps 
Historical Center, for the applicable time periods and units.

Last, at the November 2006 Board hearing, the veteran 
testified that he continued to receive treatment for PTSD.  
The record is void of evidence past 2005.  Additional action 
is warranted in this regard as well.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask him to 
notify VA of any additional records, 
including any recent treatment he has 
received for PTSD.  All attempts to secure 
the identified evidence, as well as any 
records obtained, should be associated 
with the claims file. 

2.  Contact the relevant service 
departments and request copies of the 
veteran's unit records while he was 
stationed at the LSU #1 An Hoa Area 
Republic of Vietnam using the following 
search criteria:

(a)  The veteran reported that in June 
1969 he came under fire going over Liberty 
Bridge and that one of the vehicles in 
front of him was hit.  He was attached to 
H&S Co. FLSG-A 3d Serv.Bn., FLC from June 
10, 1969 to June 30, 1969.

(b)  The veteran reported that he came 
under small arms and mortar fire in 
September 1969 and that three friends were 
killed, including "Bronce Golden".  He 
was attached to Sup.Co., FLSG-A 3d 
Serv.Bn., FLC from July 1, 1969 to 
November 7, 1969

(c)  The veteran reported that his unit 
came under fire in December 1969 and that 
he was hit with shrapnel.  He was with the 
Sup.Co., FLSG B, 1st Serv.Bn., FLC from 
November 8, 1969 to December 19, 1969.   

The service departments that should be 
contacted are:

Department of the Navy, U.S. Marine Corps, 
Personnel Management Support Branch at 
2008 Elliot Road, Quantico, VA 22134-5030; 
and

Marine Corps Historical Center, History 
and Museums Division, Building 58, 
Washington Navy Yard, Washington, DC 
20374-0580

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, re-adjudicate the 
veteran's service connection claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must notify the veteran of all 
relevant actions taken on his claim for 
benefits, and summarize the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



